United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 5, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60255
                          Summary Calendar


ARACELY ZAMORA-GARCIA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A37 005 740
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Aracely Zamora-Garcia, a citizen of Mexico, has filed a

petition seeking review of the Board of Immigration Appeals

(“BIA”) decision dismissing her appeal of the immigration judge’s

(“IJ”) decision to deny her application for cancellation of

removal as untimely.   Because Zamora-Garcia’s petition for

initial hearing en banc does not meet the requirements set forth

in FED. R. APP. P. 35(b), that petition is DENIED.   Respondent’s

motion for summary disposition and Zamora-Garcia’s motion to



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60255
                                  -2-

strike respondent’s motion are DENIED.      Further briefing,

however, is not necessary.

     Zamora-Garcia argues that the BIA and IJ had a duty to

protect her from the alleged ineffectiveness of her accredited

representative (“AR”).    We are unaware of and Zamora-Garcia does

not cite any authority which supports or forms a basis for her

argument.    Zamora-Garcia also argues that the BIA erred by

rejecting her ineffective-assistance claim.      Because Zamora-

Garcia’s claim did not implicate the violation of a due process

right, the BIA did not err in denying her claim for lack of

prejudice.    See Mireles-Valdez v. Ashcroft, 349 F.3d 213, 214-15

(5th Cir. 2003).    Accordingly, Zamora-Garcia’s petition for

review is denied.

     PETITION FOR REVIEW DENIED; PETITION FOR INITIAL HEARING EN

BANC, MOTION FOR SUMMARY DISPOSITION, AND MOTION TO STRIKE MOTION

FOR SUMMARY DISPOSITION DENIED.